DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 9-13, and 22-24 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Applicant’s arguments, see Remarks p. 6-14, filed 12 May 2022, with respect to the prior art of record (and the combinations therein) have been fully considered and are persuasive.

Colon-Dobrovolskaia
Colon was modified in the previous non-final office action by Dobrovolskaia. However, Colon teaches detection of known biomarkers (p. 4, col. 2, para. 2; p. 6, col. 2, para. 3) and that an isolation step (b) is not required (Colon: p. 3, col. 2, para. 1) and would discourage one of ordinary skill in the art before the effective filing date of the claimed invention to adopt an isolation step suggested by Dobrovolskaia (see Remarks, p. 7). Additionally, Dobrovolskaia is directed to a different field relating to investigating effects of biomolecule formation on nanoparticles wherein the nanoparticles are used therapeutically (Dobrovolskaia: abstract) and not to discover previously unknown unique disease-specific biomarkers as claimed in the instant application. 
	Therefore, it would not  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colon in view of Dobrovolskaia to arrive at the claimed invention and, even if there were a motivation, the combination of teachings of the prior art would not obviate the claimed invention.

Huo-Arvizo
Huo was modified in the previous non-final office action by Arvizo given that Huo is silent on a method comprising a step c. analyzing the biomolecule corona by mass spectrometry. However, the teachings of Huo are directed towards detecting known biomolecules given that Huo requires a baiting molecule, such as an antibody, to bind a target molecule and therefore the identity of the target molecule would have to be known beforehand ([0016], [0037]). Additionally, Arvizo is not analogous art as Arvizo discloses methods regarding biomolecules and not biomarkers (abstract; p. 4, col. 2, para. 1), as claimed. 
Therefore, it would not  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huo in view of Arvizo to arrive at the claimed invention and, even if there were a motivation, the combination of teachings of the prior art would not obviate the claimed invention.

Colappicchioni-Colon
Colappicchioni was modified in the previous non-final office action by Colon given that Colappicchioni is silent on a single method wherein the method comprises a step e. discovering a previously unknown unique disease-specific biomarkers. As discussed above, Colon teaches detection of known biomarkers (p. 4, col. 2, para. 2; p. 6, col. 2, para. 3) and that an isolation step (b) is not required (Colon: p. 3, col. 2, para. 1). 
Therefore, it would not  have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Colappicchioni in view of Colon to arrive at the claimed invention given that Colon is silent on a motivation to discover a previously unknown unique disease-specific biomarker and, even if there were a motivation, the combination of teachings of the prior art would not obviate the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797